\
Case 6:20-cv-00804-ADA Document 47-26 Filed 02/23/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

EXPRESS MOBILE, INC., Civil Action No. 6:20-cv-00803-ADA
Plaintiff, Jury Trial Demanded
V.

GOOGLE LLC,

Defendant.

 

 

DECLARATION OF KEN BROWN

i. I, Ken Brown, am a former employee of Plaintiff Express Mobile, Inc. (“Express
Mobile”). I am a named inventor on U.S. Patent Nos. 9,928,044, 9,471,287 and 9,063,755. I make
this declaration based on my own personal knowledge.

2. I reside in San Martin, California.

3 I am willing to travel to either Austin, Texas or Waco, Texas to appear at trial in
Express Mobile’s case against Google LLC if called to do so.

4. I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 12, 2021. a.

KA YL.
“Ken Brown

 

 

 

 
